989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gladys A. EL-DEYASSTTY, Plaintiff-Appellant,v.TYSON FOODS, INCORPORATED;  Chip Miller;  Willie Sydnor,Defendants-Appellees.
No. 92-1899.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 22, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-121-R)
Gladys A. El-Deyasstty, Appellant Pro Se.
Michael Raymond Jones, Gilker & Jones, Mountainburg, Arkansas; Robert Ferrell Newman, Thompson, Smithers, Newman & Wade, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Gladys A. El-Deyasstty appeals from the district court's order dismissing her sexual harassment claim.  Our review of the record and the district court's opinion discloses that the district court's findings are supported by substantial evidence.  Thus, this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  El-Deyasstty v. Tyson Foods, Inc., No. CA-92-121-R (E.D. Va.  July 13, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED